DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 31 January 2022 have been entered.  No claims have been amended, canceled, or added.  Claims 21-40 are still pending in this application, with claims 21, 33, and 36 being independent.

Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive. 
Applicant first argues that “Monney fails to teach or suggest any presentation of an AR content item such that the AR item appears to be present at a predetermined position and orientation” and that “ Monney teaches a computerized method for annotating a camera view of a portable device with annotations labeling real-world features appearing in the camera view. Once a feature is recognized and a corresponding annotation downloaded, “the portable device then decides how and where to write and/or reproduce the annotations for the identified features, how many annotations [to] insert on the image, the fonts’ types and dimensions of the written annotations, the volume or the language of the video annotations, etc.””. 
Examiner notes that this exactly reads on the claimed presentation of an AR content item such that the AR item appears to be present at a predetermined position and that the Langseth reference is cited as teaching said orientation. Examiner notes that the mapped positions in cited Fig. 2 of Monney indeed correspond to real world positions. 
Applicant further argues that “Langseth fails to teach or suggest that its AR objects are presented in an AR view such that they appear to be present at a predetermined position and orientation. At best, Langseth teaches that the objects are “associated with” physical locations and that the system could “mak[e] the virtual objects larger or smaller within [the display] depending on whether the camera viewpoint has moved closer or farther away from the location associated with the virtual objects” (para. [0036]). However, this is not the same as an AR view presenting an AR object such that the AR content item appears to be present at the real-world location at a predetermined position and orientation”.
Examiner again points out that this feature is cited as being taught by Monney, in view of Pretlove, Wither, and Langseth and that the cited portions of Langseth disclose: “the augmented reality application may use the location data associated with the virtual objects 460 to suitably update the current location, position, and/or orientation that the virtual objects 460 have within the current camera viewpoint”, clearly reading on the orientation relative to ‘a trackable feature’ as currently claimed, given that the camera viewpoint indeed corresponds to the view of the real world.
Applicant further argues that “claim 21 recites that the AR content item is incorporated into a live view such that the AR content item appears to be present at the real-world location at a predetermined position and orientation relative to a trackable feature disposed at the real- world location. Claim 36 recites that the AR content item has a predetermined spatial relationship defined in the real world with respect to at least one trackable feature disposed at the real-world location and findable by the onsite device, such that the available AR content item has a predetermined real-world position and orientation defined by a real-world position of the at least one trackable feature and the predetermined spatial relationship. Langseth does not teach or suggest these features under any reasonable interpretation.”
Examiner again points out that these limitations are taught by the aforementioned combination of references and that Monney is cited as teaching these positional features, again the AR objects of Langseth are at best associated with positions and orientations defined in absolute terms by GPS coordinates and compass headings, without reference to any real-world features”, Examiner notes that GPS coordinates are indeed real-world features. 
Applicant further argues that “displaying an AR object and guessing at a spatial relationship between the AR object and a real-world feature is not the same as displaying an AR object having a real-world position defined by the real-world position of a trackable feature and a predetermined spatial relationship between the AR object and the trackable feature, as recited by claim 36” and goes on to discuss the Langseth reference; Examiner notes again that these limitations are taught by the aforementioned combination of references and that Monney is cited as teaching these positional features.
Applicant further argues that “neither Monney nor Langseth teaches or suggests presenting, at an onsite device, an AR view including an AR content item incorporated into a live view of a real-world location such that the AR content item appears to be present at the real-world location at a predetermined position and orientation”. Examiner points to the cited portion of Longseth which clearly discusses a current camera viewpoint, clearly reading on the limitation, as claimed.
Applicant further argues that “proposed modifications of the references are unmotivated, would render the systems of the references unsatisfactory for their intended purposes, and would change the references’ principles of operation”.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant appears to attempt to take the entirety of each reference and combine the entirety of each and allege that they are not combinable because the operations of each cited reference would not all work in unison together. Examiner notes that the references are modified by the features of the other references, and that clear motivation is indeed provided for each and every instance of combinable references (see Detailed Action below).
With respect to the Official Notice of the instance: ““it would have been well-known in the art that a 3D object may comprise a hierarchy of objects” (Claim 30, Office action p. 20)”, Applicant argues that “It is unclear what relationship the Examiner believes to exist between this purported fact and the subject matter of claim 30”. Examiner points to the footnote which clearly discusses this alleged unclear relationship and supports the official notice being taken. 
With respect to the Official Notice (Claim 24, Office action p. 40), Applicant argues that “no explicit basis has been presented for regarding the indicated subject matter as subject to Official Notice” and that “Absent any explanation of why Official Notice is taken of this subject matter with respect to this claim, there is no explicit basis upon which the Official Notice can be traversed. Accordingly, no burden has shifted to Applicant to traverse the Official Notice, and Applicant respectfully requests withdrawal of the Official Notice from the record”. Examiner notes that an explanation is indeed recited in the instant and prior Office Actions and that Applicant appears to simply ignore said explanation. 
Finally, with respect to the Official Notice (Claim 40, Office action p. 37), Applicant argues that it is “ambiguous whether the Office action intends to present this purported fact as being subject to Official Notice, or as being taught by Monney, or as being a proposed rationale for modifying Monney. Due to the ambiguity, even if Official Notice was intended, there is no explicit basis upon which it could be traversed”. Examiner notes that it is explicitly stated and that the Examiner requests Applicant clarify the scope of the claim limitation “sessions”. Examiner further notes that again not only does an explanation accompany the Official Notice, but again points to the footnote which clearly discusses this alleged unclear relationship and supports the official notice being taken. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-28, 30, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Monney et al. (US 20130311868 A1) in view of Pretlove et al. (US 2004/0189675), Wither (US 20120249586 A1), and Langseth (US 20130178257 A1).
Regarding Claim 21, Monney teaches or suggests A computer-implemented method for providing related augmented reality and virtual reality experiences ( “A computerized method for annotating at least one feature of an image of a view, includes the steps of obtaining the image with an image sensor of a portable device, and retrieving at least one condition. Based on the at least one condition, the method automatically selects a feature identification method among a plurality of features identification methods. It then applies the feature identification method for identifying the at least one feature, and annotates some of the identified features.”  Monney Abstract.  Monney discloses “shared” annotations, stating “The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52.
Monney teaches the annotated views may be part of the augmented or virtual reality, stating “The concept called ‘mediated reality’ indicates the possibility to modify by a device a view of the reality, e.g. augmenting or reducing it. The expressions ‘augmented reality’ and ‘reduced reality’ respectively indicate a live view of a physical real-world environment whose elements or features are augmented by virtual inputs--such as graphic elements or text annotations superimposed on the captured image- or respectively reduced or suppressed. For example, it is possible to annotate prominent features of an image of a view with identifying or characterising information.”  ¶ 2. 
The Examiner’s secondary reference also teaches virtual reality.), the method comprising: 
presenting, at a display of an onsite device disposed at a real-world location, an augmented reality (AR) representation of the real-world location including an AR content item incorporated into a live view of the real-world location (“In order to execute the annotation of a live video stream in real-time, the feature identification method has to be carried out within the portable device.”  Monney ¶ 62.) such that the AR content item appears to be present at the real-world location at a predetermined position 
    PNG
    media_image1.png
    425
    520
    media_image1.png
    Greyscale
  Monney Fig. 2.); 
capturing, using an imaging sensor of the onsite device, imagery of the real-world location (“FIG. 2 shows an example of an image obtained by a portable device comprising an image sensor, e.g. a digital camera (step 1000 of FIG. 1).”  Monney ¶ 99.); 
receiving, at an offsite device remote from the real-world location, environmental data 
selection of feature identification data which are downloaded from a remote server to the portable device depends on the discussed at least one condition.”  Monney ¶ 64. 
Monney does not explicitly disclose attaching initial position data relating to one or more physical features; the Examiner takes an Official Notice that it would have been well-known in the art that position information may be attached to physical features to be stored and transmitted; the benefits of combining this well-known knowledge would have been that the system may provide more information to a user if requested; Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.1
Using Mount Rushmore as an example, the feature identification data may correspond to the environment data, and the position data may be that associated with Mount Rushmore.); and 
presenting at a display of the offsite device, based on the received environmental data and positioning data, a 
Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52.  The other users’ devices may correspond to remote offsite devices, and the Examiner’s secondary reference also teaches offsite devices.
An example would have been that a first user is located at 100 meters in front of Mount Rushmore.  The second user is located at 200 meters in front of Mount Rushmore.  The first user adds an annotation for Mount Rushmore.  The same annotation would be visible to the second user.  The position data may correspond to the position information related to the annotated feature.). 
However, Monney does not explicitly disclose 
the AR content item appears to be present at a predetermined position and orientationrelative to a trackable feature;
receiving, at an offsite device . . . , environmental data based on the captured imagery of the real-world location;
a virtual reality (VR) representation of the real-world location, including creating, at the offsite device, a simulation of the real-world location that includes a virtual representation of the AR content item disposed at the predetermined orientation relative to a virtual representation of the trackable feature. 
Langseth discloses 
 and orientationrelative to a trackable feature (
“For example, in one implementation, based on the changes in the current location, position, and/or orientation associated with the mobile device, the augmented reality application may use the location data associated with the virtual objects 460 to suitably update the current location, position, and/or orientation that the virtual objects 460 have within the current camera viewpoint . . . .”  Langseth ¶ 36.  When an object’s position and orientation is determined, its relative position and orientation with respect to a fixed object is determined as well.); and a virtual representation of the AR content item disposed at the predetermined orientation (Id.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney with Langseth. The suggestion/motivation would have been in order to better integrate virtual objects with physical objects. 
However, Monney in view of Langseth does not explicitly disclose
receiving, at an offsite device . . . , environmental data based on the captured imagery of the real-world location;
a virtual reality (VR) representation of the real-world location, including creating, at the offsite device, a simulation of the real-world location that includes a virtual representation of the trackable feature. 

Pretlove discloses 
receiving, at an offsite device remote from the real-world location, environmental data based on the captured imagery of the real-world location (

    PNG
    media_image2.png
    340
    561
    media_image2.png
    Greyscale
Pretlove Fig. 1.  
Pretlove discloses a remote device for displaying a view captured by a local device, stating “An augmented reality system comprising: a camera (19) for capturing an image, the camera being movably locatee at a local site, a registering unit (9), generating graphics and registering the generated graphics to the image from the camera, to provide a composite augmented reality image, a display device (5) located at a remote site, physically separated from the local site, for displaying a view comprising the composite augmented reality image, and a communication link (1), for communication of information between the local and the remote site, and a specifying unit (7), for specification of a position and an orientation in the remote site.”  Pretlove Abstract. 
teaching points in the virtual world and the points taught are shown by a graphical representation. The remote operator may wear a head-mounted display, showing a graphical representation of the real world as seen from the camera with overlaid computer generated graphics.”  Prelove ¶ 26.
The claimed “environmental data” include the live view from the camera of the on-site device; position information associated with the live view, and trackable features associated with the live view. 
 Pretlove discloses sending data from local device to the remote device, stating “The local operator uses the pointing and interaction device 34 to interact with the system. The pose of the pointing device will be rendered with graphical information in such a way that it is visible through the shared virtual environment. Graphical representations related to the local operator are transmitted by means of the communication unit 22 to the other operators. Information from the pointing and interaction device 34 is transferred to the local graphics module 44 that generates a graphical representation of the pointing device. This graphical representation is transferred to the local registering unit 42, to the communication unit 22, via the server unit 40, and further to the remote graphics unit 37, via the remote communication unit 11. The remote graphics module adds the received graphical representation to the graphical representation generated based on the remote information. Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55. 
Prelove discloses augmentation techniques that include annotation, stating “By the provision of an operator input means for feeding data related to the graphics to be displayed, the operator is able to add virtual information to the virtual environment, e.g. annotations or graphical illustrations.”  Prelove ¶ 20.); and 
presenting at a display of the offsite device, based on the received environmental data and positioning data, a 
Pretlove discloses a remote device for displaying a view captured by a local device, stating “. . . a display device (5) located at a remote site, physically separated from the local site, for displaying a view comprising the composite augmented reality image, and a communication link (1), for communication of information between the local and the remote site, and a specifying unit (7), for specification of a position and an orientation in the remote site.”  Pretlove Abstract. 
Prelove discloses the display virtual reality, stating “By using the pointing device, a remote operator can perform the robot programming task by teaching points in the virtual world and the points taught are shown by a graphical representation. The remote operator may wear a head-mounted display, showing a graphical representation of the real world as seen from the camera with overlaid computer generated graphics.”  Prelove ¶ 26.
After Monney in view of Langseth is combined with Pretlove, the augmented reality content item, e.g., annotation, is added.  Further, Prelove also discloses augmentation techniques that include annotation, stating “By the provision of an operator input means for feeding data related to the graphics to be displayed, the operator is able to add virtual information to the virtual environment, e.g. annotations or graphical illustrations.”  Prelove ¶ 20. The annotation is not limited to the examples provided in Monney.). 

However, Monney in view of Langseth and Pretlove does not explicitly disclose 
a virtual reality (VR) representation of the real-world location, including creating, at the offsite device, a simulation of the real-world location that includes a virtual representation of the trackable feature. 
Wither discloses explicitly disclose a virtual reality (VR) representation of the real-world location, including creating, at the offsite device, a simulation of the real-world location that includes a virtual representation of the trackable feature ( “A virtual object or other type of enhancement may then be displayed with respect to the panoramic view to simplify object tracking. An example embodiment will be described below using a panoramic view as an example of a virtual representation used in connection with employing the concepts described herein. However, it should be appreciated that these concepts can also be applied using other virtual representations such as 3D models or textured versions of the real world.”  Wither ¶ 25.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). 

Regarding Claim 22, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, wherein the positioning data includes respective sets of World Geodetic System coordinates of each of the one or more real-world objects present at the real-world location (
The Examiner has explained in Claim 21 analyses that Monney in view of Langseth, Pretlove, and Wither discloses the position data.  However, Monney in view of Langseth, Pretlove, and Wither does not explicitly disclose the use of World Geodetic System coordinates to represent position data,  The Examiner takes an Official Notice that it would have been well-known in the art that the position data may be represented by World Geodetic System coordinates.  The benefits of combining this well-known knowledge would have been that it would have been easier for users to compare and/or convert position data.), and 
wherein creating the simulation of the real-world location at the offsite device includes creating virtual copies of the one or more real-world objects and positioning the virtual copies within the VR representation based on the World Geodetic System coordinates (“A virtual object or other type of enhancement may then be displayed with respect to the panoramic view to simplify object tracking. An example embodiment will be described below using a panoramic view as an example of a virtual representation used in connection with employing the concepts described herein. However, it should be appreciated that these concepts can also be applied using other virtual representations such as 3D models or textured versions of the real world.”  Wither ¶ 25.  The virtual representations of 3D models represent real objects in the view.  They are placed at the correct position.  The Examiner has already explained that the position may be represented by the World Geodetic System coordinates.
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney with Langseth. The suggestion/motivation would have been in order to better integrate virtual objects with physical objects. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). 

Regarding Claim 23, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, wherein the environmental data based on the captured imagery of the real-world location includes textural data and geometry data representing the real-world location (“A virtual object or other type of enhancement may then be displayed with respect to the panoramic view to simplify object tracking. An example embodiment will be described below using a panoramic view as an example of a virtual representation used in connection with employing the concepts described herein. However, it should be appreciated that these concepts can also be applied using other virtual representations such as 3D models or textured versions of the real world.”  Wither ¶ 25.), and wherein creating the simulation of the real-world location at the offsite device includes creating a background based on the textural data and geometry data (Id.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). 

Regarding Claim 25, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 24, wherein transmitting the environmental data to the offsite device includes transmitting the environmental data to the offsite device via a server (“The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney’s teaching of transmitting via a server with all environment data and related data. The suggestion/motivation would have been in order to ).

Regarding Claim 26, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, further comprising updating the VR representation and the AR representation to incorporate a change in the AR content item (
When a viewpoint is changed, both the VR and AR representations are modified accordingly.  Note that Monney in view of Langseth, Pretlove, and Wither teaches that AR object, e.g., annotation, is fixed with respect to position and orientation. 
“Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55.
“Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera.”  Langseth ¶ 36.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney with Langseth. The suggestion/motivation would have been in order to better integrate virtual objects with physical objects. 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The 

Regarding Claim 27, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 26, wherein the change in the AR content item comprises a change to an appearance of the AR content item (
When a viewpoint is changed, both the VR and AR representations are modified accordingly.  Note that Monney in view of Langseth, Pretlove, and Wither teaches that AR object, e.g., annotation, is fixed with respect to position and orientation. 
“Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55.
“Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera.”  Langseth ¶ 36.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney with Langseth. The suggestion/motivation would have been in order to better integrate virtual objects with physical objects. 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The 

Regarding Claim 28, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, wherein the VR representation is viewable at the offsite device from a point of view (POV) independent of a POV of the onsite device (“Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55. ).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.

Regarding Claim 30, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, further comprising: 
at a server system, selecting the AR content item from among a hierarchical set of AR content items based on one or more of: 
a connection speed of a communications network between the server system and the onsite device, 
a rendering capability of the onsite device, 
a device type of the onsite device, and 
a preference expressed in an AR application of the onsite device (
Monney discloses expressing preference through user interaction, stating “In one embodiment, the annotations can also be interactive, e.g. the user can click on an annotation to trigger an action. The result of such an action could be a menu asking for user input or displaying different information to the user. In another embodiment, a menu is presented to the user as soon as the corresponding feature is recognized, without the need for the user's interaction.”  Monney ¶ 20.
“As an example of a condition retrieved from the image, the a priori recognition of some features of the image could be used for selecting an annotation method. For example, the method could categorize features identified in the image, such as the presence in the image of a mountain view, such as the Matterhorn (Cervin), of a building such as the Leaning Tower of Pisa, of a sculpture such as the Discobolus, or of a painting such as the Mona Lisa. Example of categories of identified features include for example landscape elements, urban elements, traffic elements, close-up elements, etc.”  Monney ¶ 28. 
“According to an independent aspect of the invention, it is possible to automatically select a set of ‘annotations candidates’, i.e. a set of annotations among a plurality of annotations. This selection of candidates is based on at least one condition, similar to the automatic selection of a feature identification method. In one preferred embodiment, this at least one condition depends on the device location retrieved from a location sensor, e.g. a GPS sensor, of the portable device.”  Monney ¶ 40.
“According to a further embodiment, the language of the written annotation and/or of the audio of the video-annotations can depend on the localisation sensor of the portable device or 
The Examiner takes an Official Notice that it would have been well-known in the art that a 3D object may comprise a hierarchy of objects; the benefits of combining this well-known knowledge would have been that more sophisticated AR content may be created; Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.2); and 
at the onsite device, receiving the AR content item from the server system for presentation in the AR representation (
“The annotations candidates could be downloaded wirelessly through a cellular network, e.g. UMTS, or Wifi, from a remote server on the portable device: in this manner, the annotation of an image of a view can be done on the portable device itself, without the need of any external server.”  Monney ¶ 41.).
Regarding Claim 33, Monney in view of Langseth, Pretlove, and Wither teaches or suggests A computer-implemented method for providing related augmented reality and virtual reality experiences, the method comprising: 
generating a virtual reality (VR) representation of a real-world location at an offsite computing device remote from the real-world location (See Claim 21 rejection for detailed analysis.  Claim 21 recites “presenting at a display of the offsite device, based on the received );
generating an augmented reality (AR) view of the real-world location, at an onsite computing device disposed at the real-world location, by overlaying an AR object on a live view captured by the onsite computing device such that the AR object appears to be present at a predetermined position and orientation in the real-world location (See Claim 21 rejection for detailed analysis.  Claim 21 recites “presenting, at a display of an onsite device disposed at a real-world location, an augmented reality (AR) representation of the real-world location including an AR content item incorporated into a live view of the real-world location such that the AR content item appears to be present at the real-world location at a predetermined position and orientation relative to a trackable feature disposed at the real-world location.”); 
capturing environmental data identifying locations of one or more features of the real-world location using the onsite computing device (See Claim 21 rejection for detailed analysis.  Claim 21 recites “capturing, using an imaging sensor of the onsite device, imagery of the real-world location.”  “In order to execute the annotation of a live video stream in real-time, 
    PNG
    media_image1.png
    425
    520
    media_image1.png
    Greyscale
  Monney Fig. 2.); 
receiving, at the offsite computing device, the captured environmental data and first data representing the AR object (See Claim 21 rejection for detailed analysis.  Claim 21 recites “receiving, at an offsite device remote from the real-world location, environmental data based on the captured imagery of the real-world location, and positioning data representing a spatial position of one or more real-world objects present at the real-world location.”); and 
updating the VR representation of the real-world location, based on the captured environmental data (See Claim 21, 26, and 27 rejections for detailed analysis.  When a viewpoint is changed, both the VR and AR representations are modified accordingly. ), and 
incorporating the AR object into the VR representation, based on the first data representing the AR object, such that the AR object appears to be present at the predetermined position and orientation within the VR representation (See Claims 21, 26, ).

Regarding Claim 34, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 33, wherein the predetermined position and orientation of the AR object are defined by a six-degree-of-freedom (DOF) vector relative to a trackable feature findable by the onsite computing device at the real-world location (
“For example, in one implementation, based on the changes in the current location, position, and/or orientation associated with the mobile device, the augmented reality application may use the location data associated with the virtual objects 460 to suitably update the current location, position, and/or orientation that the virtual objects 460 have within the current camera viewpoint . . . .”  Langseth ¶ 36.  
The Examiner takes an Official Notice that position and orientation of an element may be represented by a “a six-degree-of-freedom (DOF) vector.”  The benefits of combination this well-known knowledge would have been that a calculation would have been made easier by a vector representation.  It would have been more easily implemented with computers.), the method further comprising: 
receiving, at the onsite computing device, the six-DOF vector, trackable data enabling the onsite computing device to identify the trackable feature, and second data representing the AR object (
“Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera”  Langseth ¶ 36.
The position and orientation are represented by six-DOF vector as the Examiner has explained.); 
identifying the trackable feature (“In order to execute the annotation of a live video stream in real-time, the feature identification method has to be carried out within the portable device.”  Monney ¶ 62.  Monney Fig. 2.); and 
calculating a position of the onsite computing device relative to the trackable feature (“Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera”  Langseth ¶ 36.); wherein 
overlaying the AR object on the live view includes rendering the AR object based on the six-DOF vector (Langseth ¶ 36.).


Regarding Claim 35, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 33, 
wherein incorporating the AR object into the VR representation includes rendering an occlusion between the AR object and a virtual representation of a feature of the real-world location within the VR representation (

    PNG
    media_image3.png
    415
    455
    media_image3.png
    Greyscale
 Wither Fig. 6.  “FIG. 6 illustrates an example of such an annotation 160, which represents an avatar of the on-site user.”  Wither ¶ 58.
As Fig. 6 shows AR annotation 160 occludes background objects. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). ).
A computer-implemented method for providing a shared augmented reality (AR) experience, the method comprising: 
visualizing, at an offsite device remote from a real-world location, a virtual reality (VR) representation of the real-world location by creating virtual copies of one or more physical features of the real-world location (
See Claim 21 rejection for detailed analysis.
Claim 21 recites “presenting at a display of the offsite device, based on the received environmental data and positioning data, a virtual reality (VR) representation of the real-world location, wherein presenting the VR representation of the real-world location includes creating, at the offsite device, a simulation of the real-world location including a virtual representation of the AR content item disposed at the predetermined position and orientation relative to a virtual representation of the trackable feature.”); 
communicating, from a server to an onsite device in proximity to the real-world location (“The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52. ), a data bundle comprising: 
a first data set consisting of an available AR content item having a predetermined spatial relationship defined in the real world with respect to at least one trackable feature disposed at the real-world location and findable by the onsite device (
See Claim 21 rejection for detailed analysis.

Claim 21 recites “presenting at a display of the offsite device, based on the received environmental data and positioning data, a virtual reality (VR) representation of the real-world location, wherein presenting the VR representation of the real-world location includes creating, at the offsite device, a simulation of the real-world location including a virtual representation of the AR content item disposed at the predetermined position and orientation relative to a virtual representation of the trackable feature.”), such that the available AR content item has a predetermined real-world position and orientation defined by a real-world position of the at least one trackable feature and the predetermined spatial relationship (Id.  Monney Fig. 2.), 
a second data set consisting of initial trackable data comprising information relating to the at least one trackable feature (
“The annotations candidates could be downloaded wirelessly through a cellular network, e.g. UMTS, or Wifi, from a remote server on the portable device: in this manner, the annotation of an image of a view can be done on the portable device itself, without the need of any external server.” Monney Fig. 41.  Identifiers to the annotations/physical features may correspond to the initial trackable data.), and 
a third data set consisting of initial position and geometry data relating to the one or more physical features of the real-world location, based on a location coordinate of the onsite device (
 “If the condition depends on the location of the portable device, as detected for example from a localisation sensor like a GPS and/or a network-based localisation sensor, the selected identifying method can depend for example on the category of the location for selecting an appropriate annotation method. Examples of categories include landscape vs. urban view; indoor location vs. outdoor location; highway vs. museum; etc.”  Monney ¶ 29.
“Advantageously, the method according to the present invention automatically selects a 2D or a 3D feature identification method depending on the current focusing distance of the portable device.”  Monney ¶ 37.  The 3D feature identification may correspond geometry data;
Monney does not explicitly disclose attaching initial position data relating to one or more physical features; the Examiner takes an Official Notice that it would have been well-known in the art that position information may be attached to physical features to be stored and transmitted; the benefits of combining this well-known knowledge would have been that the system may provide more information to a user if requested; Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.3); 
capturing imaging information of the real-world location using an imaging sensor of the onsite device (See Claim 21 rejection for detailed analysis.); 
visualizing, using the onsite device, an onsite AR representation of the real-world location by presenting the available AR content item incorporated into a live view of the real-world location at the predetermined real-world position and orientation (
See Claim 21 rejection for detailed analysis.
Claim 21 recites “presenting, at a display of an onsite device disposed at a real-world location, an augmented reality (AR) representation of the real-world location including an AR content item incorporated into a live view of the real-world location such that the AR content item appears to be present at the real-world location at a predetermined position and orientation relative to a trackable feature disposed at the real-world location.”); 
updating at least one data set of the data bundle to generate an updated data bundle, using the onsite device (
See Claims 21 and 26-28 rejections for detailed analyses.

Monney discloses “shared” annotations, stating “The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52.
This graphical representation is transferred to the local registering unit 42, to the communication unit 22, via the server unit 40, and further to the remote graphics unit 37, via the remote communication unit 11. The remote graphics module adds the received graphical representation to the graphical representation generated based on the remote information. Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55.
 “By the provision of an operator input means for feeding data related to the graphics to be displayed, the operator is able to add virtual information to the virtual environment, e.g. annotations or graphical illustrations.”  Prelove ¶ 20. ); 
communicating the updated data bundle from the onsite device to the remote offsite device via the server (
See Claim 21 rejection for detailed analysis.
Monney ¶ 52.  Prelove ¶¶ 20, 55.); and 
updating the VR representation using the updated data bundle and incorporating the available AR content item into the VR representation to generate an offsite virtual AR representation, such that the offsite virtual AR representation represents the available AR content item as appearing at the predetermined real-world position and orientation (
See Claims 21 and 26-28 rejections for detailed analyses.
Monney ¶ 52.  Prelove ¶¶ 20, 55.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney with Langseth. The suggestion/motivation would have been in order to better integrate virtual objects with physical objects. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). 

Regarding Claim 37, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 36, wherein incorporating the available AR content item into the VR representation includes
 rendering an occlusion between the available AR content item and a virtual representation of a feature of the real-world location within the VR representation (

    PNG
    media_image3.png
    415
    455
    media_image3.png
    Greyscale
 Wither Fig. 6.  “FIG. 6 illustrates an example of such an annotation 160, which represents an avatar of the on-site user.”  Wither ¶ 58.
As Fig. 6 shows AR annotation 160 occludes background objects. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). ).

Regarding Claim 38, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 36, wherein updating the at least one data set comprises updating the position and geometry data using the captured imaging information from the onsite device (
“The local operator uses the pointing and interaction device 34 to interact with the system. The pose of the pointing device will be rendered with graphical information in such a way that it is visible through the shared virtual environment. Graphical representations related to the local operator are transmitted by means of the communication unit 22 to the other operators. Information from the pointing and interaction device 34 is transferred to the local graphics module 44 that generates a graphical representation of the pointing device. This graphical representation is transferred to the local registering unit 42, to the communication unit 22, via the server unit 40, and further to the remote graphics unit 37, via the remote communication unit 11. The remote graphics module adds the received graphical representation to the graphical representation generated based on the remote information. Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55.
 “By the provision of an operator input means for feeding data related to the graphics to be displayed, the operator is able to add virtual information to the virtual environment, e.g. annotations or graphical illustrations.”  Prelove ¶ 20.
See Claims 26-28 rejections for detailed analyses.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The 

Regarding Claim 39,  Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 36, wherein updating the at least one data set comprises changing at least one aspect of the AR content item using the onsite device (
When a viewpoint is changed, both the VR and AR representations are modified accordingly.  Note that Monney in view of Langseth, Pretlove, and Wither teaches that AR object, e.g., annotation, is fixed with respect to position and orientation. 
“Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55.
See Claims 26-28 rejections for detailed analyses).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.

Regarding Claim 40, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 36, further comprising storing information corresponding to the updated data bundle on a storage device, such that updates to the at least one data set of the data bundle persist between sessions (
Monney disclosing “shared” annotations and reciting “The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52.  Neither Monney or Pretlove explicitly disclose network “sessions;” the Examiner requests Applicant clarify the scope of the claim limitation “sessions;” 
The Examiner takes an Official Notice that it would have been well-known in the art that there are network sessions to connect a local device and server device; the benefits of combining this well-known knowledge would have been that connections between a devices do not have to be constant, which would have saved networking resources; Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.4
In order to share data among users, the relevant data persists between sessions by different users.).
Claims 24, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Monney et al. (US 20130311868 A1) in view of  Pretlove et al. (US 2004/0189675), Wither (US 20120249586 A1), Langseth (US 20130178257 A1), and Ha et al. (US 20120320039 A1).  
Regarding Claim 24, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, 
wherein capturing the imagery of the real-world location using the imaging sensor of the onsite device includes capturing the real-world location using the imaging sensor (
“A virtual object or other type of enhancement may then be displayed with respect to the panoramic view to simplify object tracking. An example embodiment will be described below using a panoramic view as an example of a virtual representation used in connection with employing the concepts described herein. However, it should be appreciated that these concepts can also be applied using other virtual representations such as 3D models or textured versions of the real world.”  Wither ¶ 25.) and 
transmitting the environmental data based on the captured imagery to the offsite device in real time (
Pretlove discloses sending data from an off-site device to an on-site device, stating “This graphical representation is transferred to the local registering unit 42, to the communication unit 22, via the server unit 40, and further to the remote graphics unit 37, via the remote communication unit 11. The remote graphics module adds the received graphical representation to the graphical representation generated based on the remote information. Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55. 
Pretlove discloses sending data from an off-site device to an on-site device, stating “Thus, the local operator will be able to visualize the movements of the remote operator's pointing device in real time by means of virtual 3D graphics overlaid the real scene.”  Prelove ¶ 55. ), and 
wherein presenting the VR representation at the offsite device includes dynamically updating the VR representation based on the environmental data (Id.  Prelove discloses real-time monitoring of the environment of the on-site device, which changes location and orientation. The VR representation is updated according to the changed location and orientation (viewpoints).
See Claims 26-28 for detailed analyses.).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). 
	However, Monney in view of Langseth, Pretlove, and Wither does not explicitly disclose capturing the real-world location by scanning.
Ha teaches or suggests capturing the real-world location includes scanning by a depth camera (
generate the 3D model in a point cloud form using the input color image and the input depth image. In some embodiments, the 3D model may be generated after performing low pass filtering and/or moving least square (MLS) in order to remove noise in the input depth image. The 3D model in the point cloud form is only an example, and thus, other embodiments of generating a mesh based 3D model and the like may be applied.”  Ha ¶ 35.
The Examiner takes an Official Notice that it would have been well-known in the art a depth image may be acquired through scanning of a scene.  The benefits of combining this well-known knowledge would have been that more accurate depth data would be acquired and/or data covering wider range of area would be acquired.  For example, a commonly used depth camera may be a laser scanner.).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth, Pretlove, and Wither with Ha. The suggestion/motivation would have been in order to make augmented image more attractive and have stronger 3D effects. 

Regarding Claim 29, Monney in view of Langseth, Pretlove, Wither, and Ha teaches or suggests The method of claim 28, wherein the VR representation includes a virtual avatar of a user of the offsite device, the POV of the VR representation comprises a first-person view from the virtual avatar, and the virtual avatar is incorporated into the AR representation (
    PNG
    media_image3.png
    415
    455
    media_image3.png
    Greyscale
 Wither Fig. 6.  “FIG. 6 illustrates an example of such an annotation 160, which represents an avatar of the on-site user.”  Wither ¶ 58. 
 “FIG. 6 illustrates an example in which the on-site view and the remote view are different based on having a different viewpoint according to an example embodiment.”  Wither ¶ 18.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation see Wither, paragraph 25). 

Regarding Claim 32, Monney in view of Langseth, Pretlove, Wither, and Ha teaches or suggests The method of claim 21, wherein the imaging sensor of the onsite device comprises a structured light sensor (
Ha discloses the use of depth image, stating “The modeling unit 110 may generate the 3D model in a point cloud form using the input color image and the input depth image. In some embodiments, the 3D model may be generated after performing low pass filtering and/or moving least square (MLS) in order to remove noise in the input depth image. The 3D model in the point cloud form is only an example, and thus, other embodiments of generating a mesh based 3D model and the like may be applied.”  Ha ¶ 35.
The Examiner takes an Official Notice that it would have been well-known in the art that structured light sensor may be used to capture 3D data of an object or environment; it would have been a simple substitution of one known element for another to obtain predictable results;  Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.5).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth, Pretlove, and Wither . 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Monney et al. (US 20130311868 A1) in view of  Langseth (US 20130178257 A1), Pretlove et al. (US 2004/0189675), Wither (US 20120249586 A1), and Lindsay (US 20120142415 A1).  
Regarding Claim 31, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21. 
However, Monney in view of Langseth, Pretlove, and Wither does not explicitly disclose  further comprising selecting, at the offsite device, a fidelity level for the VR representation, and wherein creating the simulation of the real-world location includes creating the simulation in accordance with the selected fidelity level.
Lindsay teaches or suggests further comprising selecting, at the offsite device, a fidelity level for the VR representation, and wherein creating the simulation of the real-world location includes creating the simulation in accordance with the selected fidelity level (“In some embodiments, the level of detail in the augmented video 204 for the VR elements or objects 114 may depend on the processing power of the computers 134 (FIGS. 1 and 2) and/or the transmission speed/bandwidth of the transmission lines 190-196, in addition to the requirements for playing the game or sport.”  Lindsay ¶ 129.).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth, Pretlove, and Wither, with Lindsay. The suggestion/motivation would have been in order to enhance the quality of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Final Rejection (15/592,073) (7/14/2020) Page 10. 
        2 Final Rejection (15/592,073) (7/14/2020) Page 26.
        3 Final Rejection (15592073) (7/14/2020) Page 10. 
        4 Final Rejection (15/592,073) (7/14/2020) Page 34.
        5 Final Rejection (15/592,073) (7/14/2020) Page 74.